This cause came on for further consideration upon the filing by respondent, John Anthony Casalinuovo, of an application for termination of probation.
The court coming now to consider its order of June 16, 1993, in which respondent was suspended from the practice of law for two years with the suspension stayed and respondent placed on probation for two years on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court, effective July 24,1995, that the probation of John Anthony Casalinuovo, Attorney Registration No. 0008530, last known address in Akron, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Casalinuovo (1993), 66 Ohio St.3d 367, 613 N.E.2d 177.